Stephens, J.
1. The bill of exceptions in this case complains only oí the overruling of a motion to dismiss the defendant’s motion for a new trial. The judgment overruling the motion for a new trial having this day been affirmed by the Court of Appeals (Payne v. Lyon, post 246), the questions raised in the motion to dismiss the motion, for a new trial have therefore become moot, and it would be futile and of no avail for this court to consider such questions and render a decision thereon.

Writ of error dismissed.

Jenkins, P. J., concurs. Sill, J., absent on account of illness.